DETAILED ACTION
This office action is in response to the arguments filed on 12/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 12/24/2021, responding to the office action mailed 11/1/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1-3, 5-19, 21-26 and 28-31.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2020 and 11/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-19, 21-26 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-3, 5-19, 21-26 and 28-31 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a chip on film package, comprising: a chip comprising a plurality of bumps disposed on an active surface of the chips wherein the bumps comprise a plurality of first bumps arranged as a first row along a first direction, and a plurality of second bump 
Chen (US 2019/0080996) in the view of Cho (US 2016/0218053) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip and wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is, and one of the first vias and/or one of the second vias closest to the first bumps are disposed between the first bumps.
As noted in the amendments in regards to claim 30, the claimed invention requires a chip on film package, comprising: a chip comprising a plurality of bumps disposed on an active surface of the chips wherein the bumps comprise a plurality of first bumps arranged as a first row along a first direction, and a plurality of second bump arranged as a second row along a second direction, a flexible film, wherein the chip is mounted on the flexible film via the active surface, and the flexible film comprises, a 
Chen (US 2019/0080996) in the view of Cho (US 2016/0218053) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip, wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is; and one or more extended vias disposed beyond a chip mounting region of the flexible film where the chip is mounted, wherein the first bumps comprise a second shifted set of first bumps connected to the one or more extended vias and disposed between the second bumps along the second direction.
Lastly, as noted in the amendments in regards to claim 31, the claimed invention requires a chip on film package, comprising: a chip comprising a plurality of bumps disposed on an active surface of the chip, wherein the bumps comprise a plurality of first bumps arranged as a first row along a first direction, and a plurality of second bump arranged as a second row along a second direction; and a flexible film, 
Chen (US 2019/0080996) in the view of Cho (US 2016/0218053) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip, wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is, the second bumps connected to the upper leads without being connected to the first vias and the second vias, wherein the first bumps comprise a first shifted set of first bumps coupled to one of the first vias and one of the second vias closest to the first bumps and disposed between the second bumps along the second direction.


As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip and wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is, and one of the first vias and/or one of the second vias closest to the first bumps are disposed between the first bumps
In regards to claim 30; features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip, wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is; and one or more extended vias disposed beyond a chip mounting region of the flexible film where the chip is mounted, wherein the first bumps comprise a second shifted set of first bumps connected to the one or more extended vias and disposed between the second bumps along the second direction
In regards to claim 31; features of wherein the first vias and the second vias are arranged on two opposite sides of a first side of a reference line respectively and the second vias are arranged on a second side of the reference line, wherein a shortest horizontal distance between one of the first vias and a closest one of the second vias is increased from a first side of the chip to a second side of the chip, wherein each of the second bumps is closer to the first side of the chip than each of the first bumps is, the second bumps connected to the upper leads without being connected to the first vias and the second vias, wherein the first bumps comprise a first shifted set of first bumps coupled to one of the first vias and one of the second vias closest to the first bumps and disposed between the second bumps along the second direction
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B. /
Examiner, Art Unit 2814